EXHIBIT 10.1
 


LOCAL PROGRAMMING AND MARKETING AGREEMENT




THIS LOCAL PROGRAMMING AND MARKETING AGREEMENT (this “Agreement”) is made as of
April 26, 2012 between Emmis Radio License Corporation of New York, a California
corporation (“Licensee”) and New York AM Radio, LLC, a Delaware limited
liability company (“Programmer”) that is a wholly-owned subsidiary of Disney
Enterprises, Inc. (“Guarantor”).
 
Recitals
 
A.           Licensee owns and operates the following radio station, including
all subcarrier, data, audio and auxiliary services, (the “Station”) pursuant to
a license issued by the Federal Communications Commission (“FCC”):
 
WRKS-FM (98.7 FM), New York, New York, including all HD subcarrier, data, audio
and auxiliary services


B.           Licensee desires to obtain programming for the Station, and
Programmer desires to provide programming for broadcast on the Station on the
terms set forth in this Agreement.


Agreement
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
 
 
1.           Term.  The term of this Agreement (the “Term”) will begin on April
30, 2012 and will continue until August 31, 2024 subject to renewal of the
Station’s FCC license, which currently has a June 1, 2014 expiration date, and
for which Licensee shall timely file and prosecute all license renewal
applications that are required to be filed during the Term.  Licensee shall also
file and prosecute any other FCC applications necessary for the full and
effective operation of the Station.
 
2.           Programming.  During the Term, Programmer shall purchase from
Licensee the airtime of the Station for the price and on the terms specified
below, and shall transmit to Licensee programming (audio and date) that it
produces or owns (the “Programs”) for broadcast on the Station twenty-four (24)
hours per day, seven (7) days per week.  Licensee may, at its sole discretion
upon reasonable notice to Programmer, and without limitation of Licensee’s
rights under Section 6 hereof, provide two (2) hours of programming during the
period from 1:00 a.m. to 6:00 a.m. local time each Sunday morning (any such
programming provided by Licensee, being the “Licensee Programming”).  Programmer
will supply the Programs at its own cost to the Station’s facilities in a manner
that meets technical and quality standards at least equal to those of the
Station’s broadcasts prior to commencement of the Term and as detailed below in
Section 3 hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Broadcasting/Signal Delivery/Access to Studio and Transmitter
Site(s).
 
(a)           Subject to the provisions of Sections 2 and 6 hereof, during the
Term, Licensee shall make available to Programmer the entire programming
capacity of the Station for the broadcast of Programs.
 
(b)           The Programs shall originate from Programmer’s own studios or from
other studios contracted for and paid for solely by Programmer. Programmer will
transmit the Programs to Licensee’s studio as well as to Licensee’s main
transmitter location at the Empire State Building via one backup feed, at
Programmer’s expense, via a mode of transmission (e.g., satellite facilities,
microwave facilities and/or telephone lines) that will ensure that the Programs’
transmission signals meet technical and quality standards substantially equal to
those of the Station’s broadcasts prior to the commencement of the Term but in
no event lower than the standards required at any time during the Term by the
FCC Rules.  Programmer shall provide, at its expense, one or more of the
following:  T1 line, ISDN, microwave T1, phone line, or IP link between its
studio used to perform this Agreement and Licensee’s main studio location
(currently located at 395 Hudson Street, New York, New York 10014).  Programmer
shall provide the Programs consistent with FCC Rules and regulations. Licensee
will make available space at the studio site, for one dedicated broadcast
equipment rack (or its equivalent) along with two separate electrical circuits.
This equipment rack will house Programmer’s equipment and will serve as the
primary handoff point for the Programs. The secondary handoff point will be a
direct connection to the Licensee’s main (Empire State Building) transmitter
site via the above listed connection methods.  Licensee shall provide 24 hours a
day, seven days per week access to Programmer’s equipment rack (accompanied by
Licensee) for routine inspection, service and upgrades upon reasonable advance
notice to Licensee.  Licensee shall provide (at the location of Programmer’s
rack) access to common telephony services.  Licensee shall provide 24 hours,
seven days per week required telemetry to indicate the Station’s real time total
RF input via through-line, RF power monitor (which includes IP communication to
Programmer) to the Master FM Antenna and associated data (for monitoring
purposes only), at Licensee’s sole cost and expense.  Programmer shall have the
option to adjust audio processing, stereo encoder, HD encoder at either the
Licensee’s studio and/or transmitter, accompanied by Licensee upon reasonable
advance notice to Licensee.  Licensee shall provide to Programmer off air
confidence feeds (at the studio handoff point) of the main analog channel, HD1,
HD2, and HD3.  Licensee shall, in connection with the discharge of its
responsibilities hereunder continue to take all commercially reasonable actions
under the rules and regulations of the FCC to protect the Station’s service
areas from interference caused by signals from other stations and other sources
and to keep the Station’s technical facilities in good working order and repair.
 
4.           Advertising.  During the Term, Programmer will be exclusively
responsible for the sale of advertising on the Station and for the collection of
accounts receivable arising therefrom, and Programmer shall be entitled to all
such collections, and to all other broadcast revenues generated by the Station,
including on-line advertising and other website related
 
 
 
2

--------------------------------------------------------------------------------

 
 
revenues, but not any tower revenue.  Programmer shall ensure that its contracts
for advertising and programming on the Station terminate upon termination or
expiration of this Agreement.
 
5.           Payments; Guaranty.
 
(a)           For the broadcast of the Programs and the other benefits made
available to Programmer pursuant to this Agreement, during the Term, Programmer
will pay Licensee as set forth on Schedule A attached hereto.
 
(b)           As of the date hereof, Guarantor shall enter into a Guaranty in
the form of Schedule B hereto.  Upon request by Licensee, Programmer will
provide the most recent available audited annual balance sheet, income statement
and statement of cash flows of Guarantor calculated in accordance with United
States generally-accepted accounting principles.  Licensee agrees to treat these
financial statements as confidential information and to not share with third
parties without a non-disclosure agreement (which confidentiality provisions may
be set forth in an agreement assigning Licensee’s rights under this Agreement to
an affiliate or a financing party (including the successors and/or assigns of
any such financing party)); provided, however, no such non-disclosure
requirement shall be required for the regulators and auditors of parties to
which these financial statements are provided.
 
6.           Control.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
Licensee shall have full authority, power and control over the operation of the
Station and over all persons working at the Station during the Term and shall be
responsible for controlling the day-to-day operations of the Station in
conformance with all FCC licenses and permits, and nothing contained in this
Agreement shall be construed to prevent or hinder the Licensee from retaining
full and complete control over the Station, including, but not limited to,
control of its finances, personnel and programming.  Without limiting the
generality of the foregoing, Licensee will: (1) employ a manager for the
Station, who will report to Licensee and will direct the day-to-day operations
of the Station, and who shall have no employment, consulting or other
relationship with Programmer, (2) employ a second employee for the Station, who
will report and be solely accountable to Licensee’s manager, and (3) retain
control over the policies, programming and operations of the Station.
 
(b)           Nothing contained herein shall prevent Licensee from (i) rejecting
or refusing programs or advertisements which Licensee in good faith believes to
be contrary to the public interest, or (ii) substituting programs which Licensee
in good faith believes to be of greater local or national importance or which
are designed to address the problems, needs and interests of the local
communities.  Without limiting the preceding sentence, Licensee reserve the
right to (i) refuse to broadcast any Program containing matter which violates
any right of any third party or which does not meet the requirements of the
rules, regulations, and policies of the FCC, (ii) preempt any Program in the
event of a local, state, or national emergency, or (iii) delete any commercial
announcements that do not comply with the requirements of the FCC’s sponsorship
identification policy.  Notwithstanding the foregoing, Licensee shall not
exercise
 
 
 
3

--------------------------------------------------------------------------------

 
 
their rights under this Section 6(b) for commercial advantage.  Programmer may
elect to terminate this Agreement within fifteen (15) days after the end of any
calendar month during which Licensee preempts or substitutes other programming
for Programs supplied by Programmer during one percent (1%) or more of the total
hours of Programmer programming on the Station during such calendar month
(excluding Licensee Programming) by giving Licensee thirty (30) days advance
notice and paying Licensee the applicable Annual Fee prorated through the
termination date.
 
(c)           Programmer shall cooperate with Licensee to ensure that Emergency
Alert System (“EAS”) transmissions are properly performed in accordance with
Licensee’s instructions.  Licensee shall ensure that all required EAS tests
shall be coordinated with the Programming in an effort not to interrupt content
in compliance with all FCC Rules.   Programmer will immediately serve Licensee
with notice and a copy of any letters of complaint it receives concerning any
Program for review by Licensee and inclusion in the Station’s public inspection
file.
 
7.           Programs.
 
(a)           Programmer shall ensure that the contents of the Programs conform
to all FCC rules, regulations and policies and other applicable law, rules and
regulations.  Programmer shall consult with Licensee in the selection of the
Programs to ensure that the Programs’ content contains matters responsive to
issues of public concern in the local communities, as those issues are made
known to Programmer by Licensee.  Upon request by Licensee, Programmer shall
provide to Licensee a list of significant community issues addressed in the
Programs during the preceding quarter and the specific Programs that addressed
such issues.
 
(b)           Licensee shall oversee and take ultimate responsibility with
respect to the provision of equal opportunities, lowest unit charge, and
reasonable access to political candidates, and compliance with the political
broadcast rules of the FCC.  During the Term, Programmer shall cooperate with
Licensee as Licensee complies with its political broadcast responsibilities, and
shall supply such information promptly to Licensee as may be necessary to comply
with the political time record keeping and lowest unit charge requirements of
federal law. Programmer shall release advertising availabilities to Licensee as
necessary to permit Licensee to comply with the political broadcast rules of the
FCC; provided, however, that revenues received by Licensee as a result of any
such release of advertising time shall promptly be remitted to Programmer.
 
(c)           During the Term, subject to Section 5, Licensee and Programmer
will maintain music licenses with respect to the Station and the Programs, as
appropriate.
 
8.           Expenses and Contracts.
 
(a)           During the Term, Programmer will be responsible for (i) the
salaries, taxes, insurance and other costs for all personnel employed by
Programmer used in production of the Programs, and (ii) the costs of delivering
the Programs to Licensee,.  Subject to Section 5,
 
 
 
4

--------------------------------------------------------------------------------

 
 
Licensee will pay for its employees contemplated by Section 6, maintenance of
all transmitter equipment and all other operating costs required to be paid to
maintain the Station’s broadcast operations in accordance with FCC rules and
policies and applicable law.  Subject to Section 5, Licensee will also pay for
all utilities supplied to transmitter site(s).
 
(b)           Outside of the Payments detailed in Section 5, the expenses
detailed in this Agreement, Programmer will not be responsible for any
additional payments to Licensee or direct expenses related to execution of this
Agreement.
 
9.           Format and Call Sign.  The Programs shall consist of a sports
format.  During the Term, Licensee will retain all rights to the call letters of
the Station or any other call letters which may be assigned by the FCC for use
by the Station, hereby licenses to Programmer the right to use the call letters
and will ensure that proper station identification announcements are made with
such call letters in accordance with FCC rules and regulations.  Programmer
shall include in the Programs an announcement at the beginning of each hour of
such Programs to identify such call letters, as well as any other announcements
required by the rules and regulations of the FCC.
 
10.         Facilities.
 
(a)           Normal Operations.  During the Term, Licensee shall maintain and
operate the Station’s transmission facilities consistent with its practices at
other radio stations owned and operated by Licensee and its affiliates.  Subject
to Section 10(b) below, no failure to broadcast or deliver the Programs due to
facility damage, repair or maintenance or due to any reason outside either
party’s reasonable control shall be deemed a failure by either party to comply
with this Agreement.  Licensee shall replace its existing primary transmitter
site (currently Empire State Building) analog and digital transmitters and
studio transmitter links with new transmitters and links prior to the beginning
of Contract Year six (6). Licensee shall cooperate with Programmer to provide
commercially reasonable remote access to monitor the new
transmitters..  Additionally, Licensee agrees to make appropriate upgrades to
equipment as mutually agreed to maintain industry standards.
 
(b)           Interruption of Normal Operations.  If during the Term, the
Station suffers any loss or damage of any nature to its main transmission
facilities which results in the interruption of service or the inability of the
Station to operate with its maximum authorized facilities (including downtime
occasioned by routine maintenance not to exceed two (2) hours per month between
12:30 a.m. and 5:00 a.m. local time), Licensee shall promptly notify Programmer,
and Licensee shall undertake such repairs as are necessary to restore full-time
operation of the Station with its maximum authorized facilities (from the Empire
State Building) as expeditiously as possible following the occurrence of any
such loss or damage.  In the event that the Station is Off-Air (as defined
below) due to a technical problem  for more than an aggregate of ten (10) hours
in any calendar month (“Allowable Off-Air Time”) during the Term, the Annual Fee
payable to the Licensee pursuant to Section 5 hereof shall be reduced in the
amount equal to Ten Thousand Dollars ($10,000) per hour for each hour or part
thereof in excess of the monthly Allowable Off-Air Time during which the Station
is Off-Air (the “Off-Air
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Proration”).  For the purposes of this Section 10(b), the term “Off-Air” shall
mean (i) failure to operate/broadcast the Programs due to a technical problem
not caused by Programmer or (ii), after 24 hours of such operation, operation at
the Empire State Building ERI Master FM antenna at less than seventy five
percent (75%) of its FCC licensed Empire State Building ERI Master FM antenna
input power parameters . Notwithstanding the foregoing, in the event that
broadcast of the Programs from the Empire State Building ERI Master FM antenna
is rendered impossible by a Force Majeure Event, as long as Licensee broadcasts
from its West Orange, New Jersey auxiliary antenna (or its broadcast equivalent)
at an effective radiated power of 26.55 kilowatts, (x) the Off-Air Proration
shall not apply, (y) the Term shall be extended on a day-for-day basis at no
additional fee, and (z) Programmer shall continue to pay the fees set forth in
Schedule A in the amounts and at the times set forth herein.  If  Programmer or
any of its agents or employees cause any damages to any of the Station
facilities, Programmer shall promptly provide Licensee with notice of such
damage and shall repair such damage at Programmer’s expense or shall reimburse
Licensee for the cost of repairing any such damage, and any time during which
the Station is Off-Air due to damage caused by Programmer or any of its agents
or employees shall not be counted against Licensee’s Allowable Off-Air Time or
be subject to a reduction in the Annual Fee.  “Force Majeure Event” means any
event beyond the affected party's reasonable control prohibiting broadcasts from
the Empire State Building, including, without limitation: (a) acts of God; (b)
flood, fire, or earthquake; (c) war, invasion, hostilities (whether war is
declared or not), terrorist threats or acts, riot or other civil unrest; (d)
government order or law; or (e) action by any governmental authority; (g)
national or regional emergency.
 
11.         Representations.  Programmer and Licensee each represent and warrant
to the other that (i) it has the power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, (ii) it is in
good standing in the jurisdiction of its organization and is qualified to do
business in all jurisdictions where the nature of its business requires such
qualification, (iii) it has duly authorized this Agreement, and this Agreement
is binding upon it, and (iv) the execution, delivery, and performance by it of
this Agreement does not conflict with, result in a breach of, or constitute a
default or ground for termination under any agreement to which it is a party or
by which it is bound.
 
12.         Termination.
 
(a)           This Agreement shall terminate as of 11:59 p.m. E.T. on August 30,
2024, unless earlier terminated in accordance herewith.
 
(b)           Licensee may terminate this Agreement upon written termination
notice to Programmer if: (i) Programmer fails to timely make any payment when
due under this Agreement; or (ii) there is a material default by Programmer
under this Agreement, which is not cured within the Cure Period.  Programmer may
terminate this Agreement upon written termination notice to Licensee if there is
a material default by Licensee under this Agreement, which is not cured within
the Cure Period.  Any such termination shall become effective upon expiration of
the Cure Period.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           The term “Cure Period” means a period commencing on the date the
breaching party receives written notice from the other of a breach or default
hereunder and continuing until the date thirty (30) calendar days thereafter
except for a default in payment of the fees set forth in Schedule A for which
the cure period shall be five (5) business days.  If this Agreement is
terminated for any reason, the parties agree to cooperate with one another and
to take all actions necessary to rescind this Agreement and return the parties
to the status quo ante.
 
(d)           The parties’ obligations under Section 13 shall survive any
termination of this Agreement or expiration of the Term.
 
13.         Indemnification.  Programmer shall indemnify and hold Licensee, its
officers, directors, members, partners, affiliates and employees harmless
against any and all loss, liability, cost and expense (including reasonable
attorneys’ fees) arising from (i) the broadcast of the Programs on the Station,
including without limitation all liability for indecency, libel, slander,
illegal competition or trade practice, infringement of trademarks, trade names,
or program titles, violation of rights of privacy, and infringement of
copyrights and proprietary rights or any other violation of third party rights
or FCC rules or other applicable law, or (ii) any material breach or default by
Programmer under this Agreement.  Licensee shall indemnify and hold Programmer,
its officers, directors, members, partners, affiliates and employees harmless
against any and all loss, liability, cost and expense (including reasonable
attorneys’ fees) arising from any material breach or default by Licensee under
this Agreement.  Whenever any claim shall arise for indemnification hereunder,
the party entitled to indemnification (the “Indemnified Party”) shall promptly
provide written notice of such claim to the other party (the “Indemnifying
Party”). In connection with any claim giving rise to indemnity hereunder
resulting from or arising out of any claim, action, suit, proceeding or
governmental investigation (“Action”) by a person or entity who is not a party
to this Agreement, the Indemnifying Party, at its sole cost and expense and upon
written notice to the Indemnified Party, may assume the defense of any such
Action with counsel reasonably satisfactory to the Indemnified Party. The
Indemnified Party shall be entitled to participate in the defense of any such
Action, with its counsel and at its own cost and expense. If the Indemnifying
Party does not assume the defense of any such Action, the Indemnified Party may,
but shall not be obligated to, defend against such Action in such manner as it
may deem appropriate, including, but not limited to, settling such Action, after
giving notice of it to the Indemnifying Party, on such terms as the Indemnified
Party may deem appropriate and no action taken by the Indemnified Party in
accordance with such defense and settlement shall relieve the Indemnifying Party
of its indemnification obligations herein provided with respect to any damages
resulting therefrom. The Indemnifying Party shall not settle any Action without
the Indemnified Party's prior written consent (which consent shall not be
unreasonably withheld or delayed).
 
14.         Assignment and Pledging.
 
(a)           Licensee may transfer or assign this Agreement (directly or
indirectly) to one of its commonly controlled entities or any
successor-in-interest to Licensee with respect to
 
 
 
7

--------------------------------------------------------------------------------

 
 
ownership of the Station and its FCC license, in its sole discretion.  For
further clarity, Licensee shall not transfer the Station’s assets or FCC license
unless Licensee assigns this Agreement to the transferee and the transferee
agrees to assume Licensee’s obligations hereunder.  Licensee may pledge its
rights under this Agreement as collateral for a secured financing.  In
connection with such a pledge of this Agreement as collateral, Programmer hereby
agrees to provide promptly upon Licensee’s request  an estoppel certificate in
the form of Schedule C to this Agreement (to the extent the statements in such
estoppel certificate are true and correct to Programmer’s knowledge) effective
as of the date requested by Licensee.
 
(b)           Programmer may not assign this Agreement without the prior written
consent of Licensee.  Notwithstanding the foregoing, Programmer shall be
entitled to assign this Agreement to one of its commonly-controlled entities
with an FCC license, provided that such affiliate agrees to assume all of
Programmer’s obligations hereunder.
 
(c)           The terms of this Agreement shall bind and inure to the benefit of
the parties’ respective successors and any permitted assigns, and no assignment
shall relieve any party of any obligation or liability under this Agreement;
provided, however, upon Licensee’s assignment of its rights and obligations
under this Agreement to a commonly-controlled special purpose financing
subsidiary in connection with an assignment of the Station’s FCC license and
assets to that subsidiary, the assigning Licensee shall be fully relieved of its
obligations hereunder.  Nothing in this Agreement expressed or implied is
intended or shall be construed to give any rights to any person or entity other
than the parties hereto and their successors and permitted assigns.


15.         Severability.  If this Agreement conflicts with FCC rules,
regulations and policies in any material respect and the terms hereof can be
modified so as to comply with such rules, regulations and policies without
depriving either party of the benefits of this Agreement in any material
respect, then the parties shall modify this Agreement in such manner.  In the
event that the Agreement cannot be so modified, the parties agree to negotiate
in good faith to attempt to modify the Agreement to accommodate the interests of
both parties in compliance with FCC rules, regulations and policies.  The
obligations of the parties under this Agreement are subject to the rules,
regulations and policies of the FCC and all other applicable laws.  The parties
agree that Licensee may file a copy of this Agreement with the FCC.


16.         Notice.  All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is the next date upon which
an overnight delivery service (Federal Express or UPS only) will make such
delivery, if sent via such overnight delivery service for next day delivery,
postage prepaid, (b) the date such delivery is made, if delivered in person to
the notice party specified below, or (c) the date such delivery is made, if
delivered via email or facsimile, so long as such notice is also sent via
overnight delivery service the same day.   Such notice shall be delivered as
follows (or to such other or additional address as either party shall designate
by notice in writing to the other in accordance herewith):
 
 
 
8

--------------------------------------------------------------------------------

 


                      If to Licensee:
                      Emmis Radio License Corporation of New York
                      40 Monument Circle, Suite 700
                      Indianapolis, Indiana 46204
                      Attn: Legal Department
                      Email: legal@emmis.com


                      If to Programmer:
New York AM Radio Assets, LLC
77 West 66th Street
New York, New York 10023
Attn: Traug Keller / SVP Production Business Division
Email:  traug.f.keller@espn.com


with a copy (which shall not constitute notice) to:
                      ABC, Inc.
                      77 West 66th Street
                      New York, New York 10023
                      Facsimile Number:  (212) 456-6202
                      Attention:  Corporate Legal Department


17.         Miscellaneous.  This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement.  This Agreement may be executed by
facsimile or electronically-delivered signature and a facsimile or
electronically-delivered signature shall constitute an original for all
purposes.  No amendment or waiver of compliance with any provision hereof or
consent pursuant to this Agreement shall be effective unless evidenced by an
instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.  This Agreement is not intended to be,
and shall not be construed as, an agreement to form a partnership, agency
relationship, or joint venture between the parties, or to afford any rights to
any third party other than as expressly provided herein.  Neither party shall be
authorized to act as an agent of or otherwise to represent the other party.  The
construction and performance of this Agreement shall be governed by the laws of
the State of New York without giving effect to the choice of law provisions
thereof.  This Agreement (including Schedule A hereto) constitutes the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements and understandings with
respect to the subject matter hereof.


18.         Certifications.  Licensee certifies that it maintains ultimate
control over the Stations’ facilities including, specifically, control over the
Stations’ finances, personnel and programming.  Programmer certifies that this
Agreement complies with the provisions of 47 C.F.R. Sections 73.3555(a) and (c).
 
19.         Nondiscrimination.  In accordance with Paragraphs 49 and 50 of
United States Federal Communications Commission Report and Order No. FCC 07-217,
Programmer shall not discriminate in any contract for advertising on the
Stations on the basis of race or gender, and all
 
 
 
9

--------------------------------------------------------------------------------

 
 
such contracts shall be evaluated, negotiated and completed without regard to
race or gender.  Programmer shall include a clause to such effect in all
contracts for advertising on the Stations, and if requested shall provide
written confirmation of compliance with such requirement.


20.         Exclusive Negotiations.  In the event Programmer gives Licensee
notice of its desires to extend the Term of this Agreement, Licensee agrees to
commence on or before the beginning of Year 10, good faith negotiations of the
terms and provisions of such extension (an “Extension Agreement”) exclusively
with Programmer. In the event the parties are unable to reach an Extension
Agreement by twelve (12) months prior to the expiration of the Term, then
Licensee may enter into negotiations with third parties to program the Station,
provided that Licensee shall not enter into an agreement during the Term for a
third party to program the Station that contains terms less advantageous to
Licensee, taken as a whole, than those contained in Programmer’s proposal
without first offering to enter into an Extension Agreement on the terms of such
proposal.


[SIGNATURE PAGE FOLLOWS]
 
 
 
10

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO LOCAL PROGRAMMING AND MARKETING AGREEMENT




           IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first set forth above.
 

PROGRAMMER: NEW YORK AM RADIO, LLC          
 
By:
/s/ Traug Keller       Name:  Traug Keller       Title:    Senior Vice President
         




LICENSEE:
EMMIS RADIO LICENSE CORPORATION
OF NEW YORK
         
 
By:
/s/ Patrick M. Walsh       Name:  Patrick M. Walsh       Title:    EVP, COO &
CFO           


 
 

--------------------------------------------------------------------------------